IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-382-CR


IRVIN OSCAR OFFERLE,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 89,395, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING
 


PER CURIAM


	This is an appeal from an order of the trial court revoking probation. 
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


[Before Justices Powers, Kidd and B. A. Smith]
Dismissed on Appellant's Motion
Filed:    August 25, 1993
[Do Not Publish]